DETAILED ACTION
	This application is a 371 (national stage application) of PCT/CN2018/094861. 	
Claims 20-38 are pending.  
Election/Restrictions
Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows:

a) Zinc microstructure: Applicant must elect the microstructure of zinc (e.g. amorphous, non-equiaxed, ultrafine grained, or equiaxed), see claims 20-22. 
b) Amount of Zinc present: Applicants must elect if the zinc is from 30-50, or 50-70 or 70-100% of the device, see claims 20-22. 
c) Type of Zinc: Applicants must elect if the zinc is present as elemental or an alloy, see claim 24. If alloy is elected, Applicants must elect the specific ingredients present with the alloy (e.g. iron, etc.), see claim 25 for examples. 
d) Substrate: Applicants must elect the ingredients that make up the substrate (e.g. iron or iron alloy or PLGA polymer etc.), see claims 26 and 27-30.
e) Structure of the Zinc on the substrate: Applicants must elect the structure of the layers of the device (i.e. zinc layer partially covering substrate, inside the holes of the substrate), see claim 27. 
f) Further layers and structure of the Device (i.e. composition of each layer): Applicants must elect any additional layers covering the device, and the specific materials, e.g. actives and type of polymers/materials present in all of the layers (e.g. outer layer of polylactic acid and immunosuppressive drug, see claims 32-35), and the structure of the layers (i.e. Covering the surface of the zinc or in grooves of the zinc coating, see claim 33). 
g) Implantable Device: Applicants must elect if the device is degradable, or non-degradable, or partially degradable, see claim 36. 
h) Type of Device: Applicants must elect the type of device (i.e. vascular stent biliary stent etc.) and what the device is made of, see claims 32-33. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

The claims are deemed to correspond to the species listed above in the following manner: All claims are generic. 

the species for each composition type represent distinct characteristics. Furthermore, CN102766829 teaches about 50% amorphous zinc based alloys for implantable devices, see abstract and technical field. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to addition species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Al-Awadi whose telephone number is (571) 270-7678.  The examiner can normally be reached on 9:30 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619